359 F.2d 426
Levi JONES, Petitioner-Appellant,v.Wilburn C. JOHNSON, Warden, Respondent-Appellee.
No. 16546.
United States Court of Appeals Sixth Circuit.
May 4, 1966.

Levi Jones, in pro. per.
Ed R. Davies, Special Counsel State of Tennessee, Nashville, Tenn., Henry C. Foutch, Asst. Atty. Gen. State of Tennessee, Nashville, Tenn., George F. McCanless, Atty. Gen. and Reporter, State of Tennessee, Nashville, Tenn., of counsel, for appellee.
Before PHILLIPS, EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
Petitioner was convicted in the State criminal court on his plea of guilty of murder in the second degree and was sentenced to a term of not more than twenty years. He had been indicted for first degree murder. The murder grew out of a crap game in which the decedent is alleged to have short-changed petitioner one dollar of his winnings. The hand-written petition filed in the district court admits that petitioner shot and killed the decedent in Memphis, Shelby County, Tennessee. There were several eye-witnesses to the murder.


2
The State court denied habeas corpus and the Supreme Court of Tennessee affirmed in a comprehensive unpublished opinion.


3
After a full evidentiary hearing, the district court ruled that petitioner failed to carry his burden of proof of showing any violation of a federal constitutional right at the time of his trial and conviction in the State court.


4
The petitioner contends that he was denied effective representation of counsel and that his plea of guilty was not entered freely and voluntarily. The record shows that petitioner first was represented by an attorney employed by his father and later by the Public Defender, both highly reputable members of the bar at Memphis, Tennessee.


5
This court is of the opinion that no rights of petitioner under the constitution of the United States are shown to have been violated.


6
Affirmed.